Citation Nr: 0509319	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-33 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in Togus, 
Maine which, in pertinent part, granted service connection 
and a 10 percent rating for tinnitus; the veteran appealed 
for a higher rating.  


FINDINGS OF FACT

The veteran is currently in receipt of the maximum schedular 
evaluation for tinnitus.


CONCLUSION OF LAW

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 
4.25, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2002 the RO granted service connection for 
tinnitus and assigned a 10 percent rating under Diagnostic 
Code 6260.  The veteran's representative has argued that a 
separate rating of 10 percent is warranted, in accordance 
with the provisions of 38 C.F.R. § 4.25, for each ear, 
because the veteran reports bilateral tinnitus.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  Tinnitus 
is evaluated pursuant to the criteria found in Diagnostic 
Code 6260 of the Schedule.  38 C.F.R. § 4.87.  Under those 
criteria, a rating of 10 percent is warranted where the 
evidence shows recurrent tinnitus.  38 C.F.R. § 4.87.

On May 22, 2003, VA's General Counsel issued a decision 
holding that Diagnostic Code 6260, as in effect prior to June 
10, 1999, and as amended as of that date, authorized a single 
10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus for each ear may not 
be assigned under Diagnostic Code 6260 or any other 
diagnostic code.  See VAOPGCPREC 2-2003.

Adding support to the General Counsel's opinion is the fact 
that on May 14, 2003, VA published a final rule adding a note 
to Diagnostic Code 6260, directing raters to "[a]ssign only 
a single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head."  See 38 
C.F.R. § 4.87, Diagnostic Code 6260, note (2) (2004).  The 
final rule also added a note providing that objective 
tinnitus is to be evaluated as part of the underlying 
condition, not under Diagnostic Code 6260.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, note (3) (2004).  In this case the 
veteran's tinnitus has not been attributed to an underlying 
condition.

The General Counsel did not specifically discuss the impact 
of 38 C.F.R. § 4.25 concerning combined evaluations.  
However, the General Counsel presumably considered all 
applicable law and regulations in reaching his conclusions.  
In any event, the Board is bound by decisions of the General 
Counsel, and would not be free to interpret § 4.25 in a way 
that is contrary to the implicit and explicit holdings of the 
General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Accordingly, the Board finds that the criteria for an 
original rating greater than 10 percent for tinnitus are not 
met.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also points out that, as to the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), in VAOPGCPREC 
2-2004, the General Counsel held that, under 38 U.S.C. § 
5103(a), the Department of Veterans Affairs is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim for separate disability ratings for 
each ear for bilateral service-connected tinnitus, because 
there is no information or evidence that could substantiate 
the claim, as entitlement to separate ratings is barred by 
the current Diagnostic Code  6260 and by the previous 
versions of Diagnostic Code 6260, as interpreted by a 
precedent opinion of the General Counsel that is binding on 
all Department officials and employees.  Consequently, the 
Board finds that, in the circumstances of this case, any 
additional development or notification would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  Thus, the Board finds that a remand for this 
issue for failure to comply with the VCAA is not warranted in 
this case.  

In the present case, the law, not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Therefore, the Board finds that the veteran is currently 
properly rated as 10 percent disabled for his tinnitus, as 
this is the maximum schedular evaluation allowed for this 
disability, as a matter of law.  


ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


